Per Curiam.
This case comes to us on transfer from the Appellate Court of Indiana. (See opinion reported in 226 N. E. 2d 165)
It is an action for the partition of certain real estate. The parties entered into certain stipulations, but there is a disagreement on appeal as to certain amendments to these stipulations. The .appeal also reveals an ambiguity in the wording of the stipulations. The trial court granted judgment for the *60appellee. The Appellate Court reversed the judgment, with directions to enter judgment for the appellants.
The appellee contends this is improper because she has additional and new evidence to present on a new trial. Because of the controversy over the stipulations, we feel that the ends of justice will be best served if a new trial were granted and the parties given an opportunity also to introduce additional evidence.
Accordingly, this cause is transferred to this Court, and judgment is reversed, with directions to the trial court to vacate the stipulations of the parties heretofore made, and to grant the parties a new trial.
Hunter, C. J., not participating.
Note. — Reported in 230 N. E. 2d 314.